PALMER, J.
Willie Robert Lennear (defendant) appeals his sentence which was imposed by the trial court in accordance with a plea agreement, contending that his sentence constituted cruel or unusual punishment.1 The law in Florida provides that a defendant who enters a guilty plea waives the right to prosecute a direct appeal therefrom unless he specifically reserves the right to same. See Fla. R.App. P. 9.140(b); § 924.06(3) Fla. Stat. (2000). See also Jones v. State, 636 So.2d 835 (Fla. 5th DCA 1994). Defendant’s claim of error, based solely on the proportionality of his sentence, is not a basis for a direct appeal because the defendant failed to reserve his right to appeal any issue before he entered his plea. Accordingly, this appeal is dismissed for lack of jurisdiction. Such dismissal is without prejudice to defendant seeking appropriate collateral relief in the trial court.
DISMISSED.
COBB and ORFINGER, JJ., concur.

. Art I, § 17, Fla. Const.